In this case petition for rehearing was filed on October 20, 1939, pursuant to the filing of an opinion and judgment herein on October 6.
The opinion shows upon its face that it was written by Mr. Justice CHAPMAN and concurred in by Justices WHITFIELD and BROWN, and was dissented to by Justice THOMAS *Page 181 
and that Mr. Chief Justice and Mr, Justice BUFORD did not participate. The Opinion was inadvertently filed in that condition. Rule 21-A of this Court had not been followed.
The petition for rehearing included ground Three, as follows:
"3. It is submitted that though under the divided Court rule the judgment of the lower court may be affirmed by the opinion and judgment of three Justices of our Supreme Court, yet it is not made to appear that the opinion and judgment sought to be reheard has been considered and rendered in conformity with Rule 21-A of the Supreme Court of Florida; it appears affirmatively that the Justice of Division A of the Court to whom the opinion and judgment and record has been submitted did dissent, but nothing else required by said Rule 21-A appears to have been done." And upon that ground the rehearing was granted.
The opinion as written has now been considered by each of the Justices of this Court and has been concurred in by a majority. Therefore, it stands as filed as of this date.
So ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.